Citation Nr: 1613512	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  13-27 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas



THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right knee disability.



REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs



ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from October 1979 to April 1982.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In connection with his appeal, the appellant requested a hearing before a Veterans Law Judge at the RO.  In November 2015, however, the appellant withdrew his hearing request and asked that his case be forwarded to the Board for appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

For multiple reasons, this matter is not yet ready for appellate consideration.  

First, since the RO last reviewed this matter in the July 2013 Statement of the Case, multiple pieces of relevant evidence have been associated with the record on appeal.  This additional evidence includes records from the Social Security Administration (SSA) showing that the appellant has been awarded disability benefits due to low back and right knee disabilities; VA and private clinical records documenting treatment for low back and right knee disabilities; and statements from the appellant and his spouse outlining ongoing back and right knee symptoms since in-service injuries.  Absent a waiver from the appellant, this additional relevant evidence must be considered by the AOJ in the first instance.  38 C.F.R. § 20.1304 (2015). 

Second, as noted, the record reflects that the appellant was awarded Social Security disability benefits as a result of low back and right knee disabilities.  The Board finds that additional development is warranted, to include undertaking the necessary efforts to obtain clinical and adjudicative records from the Social Security Administration (SSA).  VA has a duty to undertake these efforts as records from SSA are relevant to the appellant's VA claims.  38 C.F.R. § 3.159(c)(2015); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed.Cir. 2010).

Third, the Board finds that an additional VA medical examination is necessary.  The appellant's service treatment records show that he was seen for right knee pain in November 1979 after he fell.  At that time, an examination revealed swelling and pain with prolonged standing.  In January 1980, the appellant was diagnosed as having a contusion and paravertebral sprain after he fell down the stairs and developed low back pain.  In support of his claim, the appellant has submitted statements from him and his spouse which describe ongoing low back and right knee symptoms since the in-service injuries.  

In connection with his claims, the appellant was afforded a VA medical examination in September 2010.  After examining the appellant and reviewing the record, the examiner diagnosed him as having right knee status post ligament tear repair and lumbar muscular strain.  The examiner opined that it was his opinion that the appellant's current right knee and low back disorders were not related to service, as he had sustained only isolated injuries therein with no objective data of post-service disability until many years after service.  In that regard, the examiner noted that the first post-service clinical evidence of right knee and low back symptoms was in 2001 and 2010, respectively.  

As set forth above, however, the record contains lay statements from the appellant and his spouse describing back and right knee symptoms since the in-service injury.  The examiner's failure to consider relevant lay evidence raises questions regarding the probative value of this opinon.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Under these circumstances, an additional examination is necessary to ensure VA has fulfilled its duty to assist.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Social Security Administration and request copies of records pertaining to the award of disability benefits to the appellant, to include copies of the medical or clinical records upon which the decision was based. 

2.  After any additional records are associated with the record, the appellant should be afforded a VA medical examination to determine the nature and etiology of his current back and right knee disabilities.  Access to records in appellant's Virtual VA and VBMS files must be provided to the examiner for review in connection with this examination.

After examining the appellant and reviewing the record, the examiner should provide an opinon, with supporting rationale, as to whether it is at least as likely as not (50 percent or greater probability) that the appellant's current low back and right knee disabilities are causally related to his active service or any incident therein, including the November 1979 and January 1980 in-service injuries described above.  

A clear explanation must be provided for any opinion offered, including specific reference to the service treatment records and the post-service back and right knee symptomatology described by the appellant and his spouse in their November 2014 statements.  

3.  Thereafter, the AOJ should review the record and ensure that the foregoing development actions, as well as any other development that may be in order, have been conducted and completed in full.  The AOJ should then readjudicate claims, considering all of the evidence of record.  If any benefit sought on appeal remains denied, the appellant and any representative should be provided with a supplemental statement of the case and given the opportunity to respond.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




